Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 28, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146810 & (13)(18)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 146810
                                                                     COA: 314092
                                                                     Macomb CC: 2009-001251-FC
  CHARLES WAYNE DAWSON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 5, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand and the motion to withdraw plea are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 28, 2013
         t0520
                                                                                Clerk